Tom Glaze, Justice, concurring. I concur. Officer Free’s hip wound is clearly a protracted impairment of health and “serious physical injury” as defined under Ark. Code Ann. § 5-1-102(19). As related in the majority opinion, the bullet remains lodged slightly above Free’s right hip and is only three inches from his femoral artery. In addition, Dr. Robert Dunn testified the wound was potentially life threatening in that bullet wounds notoriously become infected. The bullet remained in the officer, at least, up to the time of trial or five months after the shooting occurred. For this reason alone, I would affirm as to point one.